Per Curiam.
The point in this case seems to have been settled in Crouse v. Miller, (10 Serg. & Rawle 155), in which evidence of the general character of a clerk, who was absent from the State, was received to impeach the character of books of original entries kept by him, because his handwriting stood in the place of his oath. This is a stronger case, for the party was actually sworn, and his character was consequently open to accusation. His books, too, stood in the place of a witness, and might be discredited by showing them to be notoriously unworthy of confidence ; which could not be done, however, without descending to particulars. The evidence, therefore, was properly received.
Judgment affirmed.